UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-6194



EDSON FURTADO,

                 Plaintiff - Appellant,

          v.


MONTGOMERY     COUNTY,   MARYLAND;    MONTGOMERY   COUNTY   POLICE
DEPARTMENT,

                 Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-02755-RDB)


Submitted:    April 24, 2008                 Decided:   April 30, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Edson Furtado, Appellant Pro Se.    Edward Barry Lattner, COUNTY
ATTORNEY’S OFFICE, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edson Furtado appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.            We have reviewed

the record and find no reversible error.                Accordingly, we deny

Furtado’s motion for appointment of counsel and affirm for the

reasons stated by the district court.               Furtado v. Montgomery

County, Md., No. 1:07-cv-02755-RDB (D. Md. filed Jan. 14, 2008 &

entered Jan. 16, 2008). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately    presented    in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -